Citation Nr: 1510526	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  06-24 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to exposure to chemical toxins and/or herbicides.

2.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to chemical toxins and/or herbicides. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1965 to
December 1967.  These matters are before the Board of Veterans' Appeals (Board)
on appeal from a November 2004 rating decision by the Newark, New Jersey,
Department of Veterans Affairs (VA) Regional Office (RO).  In September 2007, a
Travel Board hearing was held before the undersigned; a transcript of the hearing is
associated with the claims file.  In February 2008, March 2010, and July 2011 the case was remanded for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims exposure to herbicides and various other chemicals while he
was stationed at Fort McClellan and Fort Drum.  His November 2010 statement
claims exposure to mustard gas at Fort McClellan.  The record shows that he
attended the US Army Chemical School at Fort McClellan, Alabama, and served
as a smoke generator operator at Fort McClellan from May 1966 to December 1967,
and that he had Active Duty for Training (ACDUTRA) at Camp Drum.

As noted in the July 2011 remand, the March 2010 Board remand directed the AOJ to complete development with respect to the Veteran's allegations of Agent Orange/other chemical exposure.  A review of the record at the time of the July 2011 Board remand found that the AOJ completed the requested development as to the Veteran's alleged Agent Orange exposure at Fort Drum and Fort McClellan, but such development was not completed as to exposure to other chemicals.  The claims were remanded for development to determine whether the Veteran was exposed to mustard gas/toxic chemicals during service, especially in the course of his duties as a smoke generator at Fort McClellan.  See M21 1MR, Part IV Subpart ii, ch 1, sec. F.22.

A review of the record found a September 11, 2012 email from the VA "ChemBio Manager" noting that the office had received a preliminary response from the Department of Defense (DOD) indicating that the Veteran's records had been reviewed, but that the documentation does not support service connection.  It was noted that a formal response from DOD would follow in a week or so.  A September 20, 2012 email from the VA "ChemBio Manager" notes that the Veteran claims he was exposed to toxic chemicals while stationed at Fort McClellan and/or Fort Drum, and that DOD is unable to ascertain any exposure based on the information provided. 

While the Board acknowledges these informal communications, the formal response from DOD describing the scope of review and the final conclusions reached regarding the Veteran's exposure to toxic chemicals is not associated with the record, and does not appear to have been reviewed at the time of issuance of most recent supplemental statement of the case (SSOC).  The email correspondence from the VA's "ChemBio Manager," without the supporting documentation by DOD cited in the emails as forthcoming, does not present a complete record adequate to decide the claims on appeal. A remand for completion of the action sought is necessary.   

Accordingly, the case is REMANDED for the following:

1.  The AOJ should complete an exhaustive search to secure for the record the Department of Defense formal response (received around September 2012) regarding the Veteran's allegation of exposure to toxic chemicals/mustard gas. 

2.  If the formal response from the Department of Defense noted forthcoming in 2012, the AOJ should again conduct appropriate development to determine whether the Veteran was exposed to mustard gas/toxic chemicals during service, especially in the course of his duties as a smoke generator operator at Fort McClellan.  See M21-1MR, Part IV Subpart ii, ch 1, sec F.22.  A formal finding regarding the Veteran's exposure to toxic chemicals must be included in the record.   If exposure is found, the nature of the chemicals and extent of exposure should be determined for the record and stated in a memorandum for the record.

If it is verified that the Veteran was indeed exposed to a
toxic chemical/mustard gas, the AOJ should arrange for his record to be forwarded to an appropriate
physician for a medical advisory opinion as to whether the claimed diagnosed diabetes mellitus and/or hypertension are indeed related to such exposure(s).  The consulting physician must explain the rationale for the opinion.

3.  The AOJ should then readjudicate the claims.  If either
remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his representative the
opportunity to respond.  The case should then be returned to the Board, if in order for further review

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  




These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

